UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7533


ALMAZ NEZIROVIC,

                Petitioner – Appellant,

          v.

GERALD S. HOLT, United States Marshal, Western District of
Virginia;   BOBBY   D.  RUSSELL,  Superintendent,  Western
Virginia Regional Jail,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:13-cv-00428-MFU)


Submitted:   March 31, 2015                 Decided:   April 10, 2015


Before TRAXLER, Chief Judge, and KEENAN and THACKER, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Almaz Nezirovic, Appellant Pro Se. Elizabeth G. Wright, OFFICE
OF THE UNITED STATES ATTORNEY, Harrisonburg, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Almaz   Nezirovic    appeals      from   the    district    court’s    order

denying his motion for bond filed in his 28 U.S.C. § 2241 (2012)

proceeding.      In light of the district court’s denial of the 28

U.S.C. § 2241 petition and our decision affirming the district

court’s order, see Nezirovic v. Holt, 779 F.3d 233, 2015 WL

777540    (4th   Cir.   Feb.     25,    2015)   (No.       14-6468),    Nezirovic’s

appeal of the order denying his motion for release on bond is

now moot.      See Incumaa v. Ozmint, 507 F.3d 281, 285-86 (4th Cir.

2007)    (setting   forth     the      principles     of    appellate   mootness).

Accordingly, we dismiss the appeal as moot.                     We dispense with

oral    argument    because      the    facts   and    legal    contentions      are

adequately     presented    in    the    materials     before    this    court   and

argument would not aid the decisional process.

                                                                          DISMISSED




                                          2